       Case 1:20-cv-00863-WJ-JFR Document 15 Filed 11/02/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


 CENTER FOR BIOLOGICAL DIVERSITY,

                Plaintiff,

        v.                                          Case No. 1:20-cv-00863-KK-JFR

 VICKI CHRISTIANSEN, Chief, U.S. Forest
 Service; and AURELIA SKIPWITH,
 Director, U.S. Fish and Wildlife Service,

                Federal Defendants.


      FEDERAL DEFENDANTS’ RESPONSE TO PLAINTIFF’S AUGUST 27, 2020

   “COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF” [ECF NO. 1]


       Federal Defendants hereby respond to Plaintiff’s August 27, 2020 “Complaint for

Declaratory and Injunctive Relief,” ECF No. 1 (hereinafter “Complaint”), as follows:

       1.     Plaintiff’s “Complaint” alleges that the U.S. Forest Service and U.S. Fish and

Wildlife Service have violated various provisions of the Endangered Species Act (“ESA”), 16

U.S.C. §§ 1531 et seq., relating to the Forest Service’s management of two livestock grazing

allotments on the Lincoln National Forest with respect to effects on the endangered New Mexico

meadow jumping mouse. ECF No. 1 ¶¶ 1-4. Plaintiff alleges that it brings its claims pursuant to

the “ESA citizens suit” provision, 16 U.S.C. § 1540(g), and the Administrative Procedure Act

(“APA”), 5 U.S.C. §§ 701-706. Id. ¶ 4.

       2.     The Tenth Circuit has held that claims challenging federal agency compliance

with the ESA are to be reviewed in accordance with the judicial review provisions of the APA, 5

U.S.C. §§ 701-706. See, e.g., Rio Grande Silvery Minnow v. Bureau of Reclamation, 601 F.3d




                                               1
        Case 1:20-cv-00863-WJ-JFR Document 15 Filed 11/02/20 Page 2 of 5




1096, 1106 n.3 (10th Cir. 2010) (“The APA governs judicial review of agency action challenged

through the ESA citizen-suit provision.”); Coal. for Sustainable Res. v. U.S. Forest Serv., 259

F.3d 1244, 1249 (10th Cir. 2001) (“Judicial review of agency action through the [ESA] citizen-

suit provision is governed by the [APA].”).

       3.      In Olenhouse v. Commodity Credit Corp., 42 F.3d 1560 (10th Cir. 1994), the

Tenth Circuit held that challenges to federal agency actions pursuant to the judicial review

provisions of the APA are not subject to the use of normal civil trial procedures:

       A district court is not exclusively a trial court. In addition to its nisi prius
       functions, it must sometimes act as an appellate court. Reviews of agency action
       in the district courts must be processed as appeals. In such circumstances the
       district court should govern itself by referring to the Federal Rules of Appellate
       Procedure.

42 F.3d at 1580 (emphasis in original). See also WildEarth Guardians v. U.S. Forest Serv., 668

F. Supp. 2d 1314, 1323 (D.N.M. 2009) (“Pursuant to Olenhouse . . . , claims under the APA are

treated as appeals and governed by reference to the Federal Rules of Appellate Procedure.”).

       4.      In Olenhouse, the Tenth Circuit stated that part of “the illicit procedure [the

district court] employed to determine the issues for review” was that the district court had

“processed the [plaintiffs’] appeal as a separate and independent action, initiated by a complaint

and subjected to discovery and a ‘pretrial’ motions practice.” Id. at 1579 (emphasis added); see

also N. New Mexicans Protecting Land Water & Rights v. United States, No. CV 15-0559 JB/LF,

2015 WL 8329509, at *12 (D.N.M. Dec. 4, 2015) (“Furthermore, in Olenhouse . . . , the Tenth

Circuit states that a district court’s job in APA cases is not to determine which facts are

disputed—like it does in the Complaint and Answer procedure, . . . [but] is to act as an appellate

court, and to determine whether the agency considered the relevant information or made an

arbitrary and capricious decision.”) (citing Olenhouse, 42 F.3d at 1579).




                                                  2
        Case 1:20-cv-00863-WJ-JFR Document 15 Filed 11/02/20 Page 3 of 5




       5.      The law in the Tenth Circuit, as set forth explicitly in Olenhouse, is clear that a

“Complaint” is an improper vehicle for initiating claims challenging a federal agency action in

federal district court. Therefore, Plaintiff’s “Complaint” should be treated as a “Petition for

Review of Agency Action,” to which no “Answer” is required under the Federal Rules of Civil

Procedure, which are generally inapplicable. The Tenth Circuit has recognized that the

procedure mandated by Olenhouse is the correct procedure for claims challenging compliance

with the ESA. See, e.g., Forest Guardians v. U.S. Fish and Wildlife Serv., 611 F.3d 692, 702

n.12 (10th Cir. 2010) (“Even though this action was originally filed in the form of a complaint,

the parties later agreed to proceed as if it properly had been filed as a petition for review of

agency action.”) (citing Olenhouse, 42 F.3d at 1579-80); San Diego Cattlemen’s Cooperative

Ass’n v. Vilsack, No. 1:14-cv-00818-RB/WPL, 2015 WL 12866452, at *5 (D.N.M. Apr. 20,

2015) (denying motion for an order requiring Federal Defendants to answer complaint in ESA

and APA case, similarly challenging the Forest Service’s compliance with the ESA relating to

the New Mexico meadow jumping mouse on livestock grazing allotments); Day v. Nat. Res.

Conservation Serv., No. 1:15-CV-01044-JCH-KRS, 2018 WL 6047414, at *5 (D.N.M. Nov. 19,

2018) (“Because the Agency is correct that reviews of agency action must be treated as appeals,

the Court will interpret Day’s complaint as a ‘Petition for Agency Review’ and his Brief in Chief

as being a memorandum in support of that petition.”).

       6.      Federal Defendants deny all violations of federal law alleged in Plaintiff’s

“Complaint” and deny the allegations underlying Plaintiff’s claims that federal laws have been

violated. In accordance with Olenhouse, the Parties should work to agree on a schedule for the

filing of any motions to dismiss, followed by production of the Administrative Records and

briefing on the merits of Plaintiff’s appeals from the challenged agency actions for any claims




                                                  3
        Case 1:20-cv-00863-WJ-JFR Document 15 Filed 11/02/20 Page 4 of 5




remaining after any motions to dismiss are resolved. See, e.g., WildEarth Guardians, 668 F.

Supp. 2d at 1323 (noting that the case was resolved on the merits based on briefing that “is

consistent with the Federal Rules of Appellate Procedure” and the Court’s scheduling order); see

also id. (“Although [the plaintiff] captioned its initial filing as a ‘Complaint’ rather than a

‘Petition for Review of Agency Action,’ the parties subsequently agreed to proceed under

Olenhouse in briefing the merits.”). To conserve the Parties’ and the Court’s resources, this

proposed schedule should also take into the consideration the possibility of ongoing settlement

negotiations and resolution, which the Parties have been discussing.

       Respectfully submitted this 2nd day of November, 2020.

                                               JEAN E. WILLIAMS
                                               Deputy Assistant Attorney General
                                               Environment & Natural Resources Division
                                               United States Department of Justice

                                                   /s/ Andrew A. Smith               .
                                               ANDREW A. SMITH (NM Bar No. 8341)
                                               Senior Trial Attorney
                                               Environment and Natural Resources Division
                                               United States Department of Justice
                                               c/o United States Attorney’s Office
                                               201 Third Street, N.W., Suite 900
                                               P.O. Box 607
                                               Albuquerque, New Mexico 87103
                                               Phone: (505) 224 1468
                                               andrew.smith@usdoj.gov

                                               EMMA L. HAMILTON (CA Bar No. 325360)
                                               Trial Attorney
                                               Environment and Natural Resources Division
                                               United States Department of Justice
                                               P.O. Box 7611
                                               Washington, D.C. 20044-7611
                                               Phone: (202) 305-0479
                                               emma.hamilton@usdoj.gov

                                               Counsel for Federal Defendants




                                                   4
       Case 1:20-cv-00863-WJ-JFR Document 15 Filed 11/02/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2020, I filed the foregoing pleading electronically

through the CM/ECF system which caused all parties or counsel to be served by electronic

means as more fully reflected on the Notice of Electronic Filing.



                                             /s/ Andrew A. Smith
                                             Andrew A. Smith
                                             U.S. Department of Justice




                                                5
